Citation Nr: 1727548	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-17 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease, status post myocardial infarction, effective July 9, 1985.

2.  Entitlement to a rating in excess of 60 percent for coronary artery disease, status post myocardial infarction, effective March 22, 2005.

3.  Entitlement to an effective date prior to January 6, 2009, for a 100 percent schedular rating for coronary artery disease, status post myocardial infarction.

4.  Entitlement to an effective date prior to May 16, 2008 for a total rating due to individual unemployability caused by the Veteran's service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1968 to May 1971, and September 1976 to November 1976.  He received the Vietnam Service Medal, among other awards.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and June 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011, the RO granted the Veteran's claim of entitlement to service connection for coronary artery disease, status post myocardial infarction with a 30 percent rating effective July 9, 2015, a 60 percent rating effective March 22, 2005, and a 100 percent schedular rating effective January 6, 2009.  The Veteran filed a timely Notice of Disagreement as to those ratings, as well as the effective date of the 100 percent schedular evaluation.  A Statement of the Case (SOC) was issued in June 2012.  The Veteran filed a Substantive Appeal in July 2012.

In June 2012, the RO granted the Veteran an effective date of December 30, 2008, for TDIU.  The Veteran filed a timely Notice of Disagreement.  A SOC was issued in September 2015.  The Veteran filed a Substantive Appeal in September 2015.

In May 2015, the Board remanded the case to order to schedule a hearing on these matters as requested by the Veteran in March 2014 and April 2015.  

In September 2015, the RO granted an earlier effective date for the Veteran's award of TDIU to May 16, 2008. 

In February 2016, the Veteran withdrew his requests for hearings and asked that the case be returned to the Board.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


FINDINGS OF FACT

1.  From July 9, 1985 to March 22, 2005, the Veteran's coronary artery disease was not manifested by more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2. From March 22, 2005, to January 6, 2009, the Veteran's coronary artery disease was not manifested by chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

3.  The evidence does not show that the Veteran's coronary artery disease manifested to a 100 percent schedular rating prior to January 6, 2009.

4.  The evidence does not show that the Veteran's service-connected disabilities alone caused his unemployability prior to May 16, 2008. 





	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an evaluation in excess of 30 percent for coronary artery disease, from July 9, 1985 to March 22, 2005, have not been met.  38 U.S.C.A. §§ 1111, 1155, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.312, 3.1000, 4.104, Diagnostic Codes 7005, 7006 (2016).

2.  The criteria for establishing entitlement to an evaluation in excess of 60 percent for coronary artery disease, from March 22, 2005, to January 6, 2009, have not been met.  38 U.S.C.A. §§ 1111, 1155, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.312, 3.1000, 4.104, Diagnostic Codes 7005, 7006 (2016).

3.  The criteria for an effective date earlier than January 6, 2009, for the grant a 100 percent schedular rating for coronary artery disease have not been met.  38 U.S.C.A. §§ 5103 , 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 .55, 3.159, 3.400, 4.16 (2016).

4.  The criteria for an effective date earlier than May 16, 2008, for the grant a 100 percent schedular rating for coronary artery disease have not been met.  38 U.S.C.A. §§ 5103 , 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 .55, 3.159, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the May 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Ratings

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2016).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's coronary artery disease is currently rated under Diagnostic Code 7006-7005.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  Diagnostic Code 7006 rates myocardial infarctions with residuals, and Diagnostic Code 7005 rates coronary artery disease.  Diagnostic code 7006 affords a 100 percent rating during and for three months following a myocardial infarction that is documented by laboratory tests.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Coronary artery disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

A.  From July 9, 1985 to March 22, 2005

The Veteran contends that he is entitled to a rating in excess of 30 percent for coronary artery disease from July 9, 1985 to March 22, 2005.  After a thorough review of the evidence, the Board finds that he is not entitled to an increased evaluation for this period.

The Veteran suffered a myocardial infarction in February 1982.  His post-service medical records indicate that he suffered from severe angina that required controlling medication.  In June 1984, he was hospitalized for chest pain, but had an essentially normal chest x-ray, normal echocardiogram, and no acute changes noted in his record.  In April 1986, medical records indicate that there was no radiographic evidence of acute cardiopulmonary disease, and he had a normal electrocardiogram.  In September 1991, the Veteran complained of chest pain with nausea, but the severity of the symptoms was not detailed.  In February 1992, correctional facility records note coronary artery disease with stable angina, and no other complaints indicating heightened symptoms of coronary artery disease.  In November 1992, the Veteran submitted a statement saying that he experienced occasional angina, which sometimes caused hospitalization when severe.  

In May 2002, the Veteran reported to the VA Medical Center (VAMC) that he experienced chest pain for a few minutes.  In July 2002, the Veteran denied experiencing chest pain or shortness of breath.  In April 2004, a VAMC note states that the Veteran suffered from a myocardial infarction in 1982 with the most recent angina attack in the 1980s, but he stopped medication due to the side effects.  At that time, the Veteran reported exercising, and stated that he was active at work.  The last stress test was in 1982 at the time of his myocardial infarction.  A stress test order was entered, but the test itself did not occur.  In January 2005, a VAMC note states that the Veteran had stable angina, but he was non-compliant with treatment, and refused to take medication.  

Based upon the medical evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent from July 9, 1985, to March 22, 2005.  The Veteran suffered a myocardial infarction in February 1982, and records note a hospitalization for angina in June 1984.  However, the record lacks significant testing to determine the severity of the Veteran's symptoms, in part due to the Veteran's own conduct.  By way of example, the Veteran checked himself out of a private hospital in September 1991 against medical advice when he experienced a sudden onset of chest pain.  In May 2002, the Veteran similarly reported chest pain at the VAMC, and a stress test was ordered by the physician, but it was never conducted.  In April 2004, a VAMC physician had a long discussion with the Veteran, encouraging him to take medication to treat his coronary artery disease, and advised that he should take a stress test.  Again, in September 2004, the VAMC physician ordered a stress test, but it was never conducted.  The limited medical evidence of record does not show a successfully completed stress test in this time period, nor do imaging studies show abnormities such as cardiac hypertrophy or dilation.

The Board acknowledges the Veteran believes that his coronary artery disease is entitled to a higher evaluation for this period.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The severity of this condition is a medical, not lay, determination, and outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's complaints of chest pain are certainly relevant and probative medical evidence.  However, in order to rate the severity of coronary artery disease, medical testing is required to determine to what extent symptoms express in conditions of stress or exercise.  Absent a recent myocardial infarction or chronic congestive heart failure, both of which would warrant 100 percent evaluations, the Board can only rely on the metrics provided in the rating schedule.  Without a stress test conducted in this period of time, or a study that shows the Veteran's ejection fraction, the Board cannot award a rating in excess of 30 percent.  While the Veteran may believe his coronary artery disease is worse during this time, the medical evidence of record does not support this assertion.

As such, the probative medical evidence of record fails to show that the Veteran's coronary artery disease warranted a rating in excess of 30 percent from July 9, 1985 to March 22, 2005.  With the probative evidence of record weighing against the claim, the benefit of the doubt rule need not be applied.  The claim of entitlement to an increased evaluation for this period of time must be denied.

B.  From March 22, 2005 to January 6, 2009

The Veteran contends that he is entitled to a rating in excess of 30 percent for coronary artery disease from March 22, 2005, to January 6, 2009.  After a thorough review of the evidence, the Board finds that he is not entitled to an increased evaluation for this period.

In March 2005, the Veteran reported to the VAMC with shortness of breath and occasional chest pain, which he described as two sharp episodes in the last month, each lasting four to five seconds.  In a June 2005 statement, the Veteran reported multiple hospitalizations for angina.   That same month, an echocardiography assessment measured the Veteran's ejection fraction to be 32 percent.  In October 2008, the Veteran reported to the VAMC with angina and chest pressure.  His ejection fracture was measured at 32 percent.  In October 2008, the Veteran reported to the VAMC that he stopped taking his cholesterol medication as he believed it to be causing angina, and he still experienced chest pressure at rest while lying down.  The physician ordered a new electrocardiogram and stress test.  A subsequent note states that the Veteran disclaimed chest pain upon exertion.  In December 2008, a VAMC note states that the Veteran reported having angina episodes, and could not tolerate exercise well.

Based upon the limited medical evidence of record regarding the Veteran's coronary artery disease in this timeframe, the Board finds that he is not entitled to an evaluation in excess of 60 percent.  The 60 percent evaluation was awarded due to the Veteran's ejection fracture, which was measured twice in this timeframe at 32 percent.  Without a stress test or more detailed information regarding the Veteran's symptoms, the Board cannot conclude that a 100 percent rating is warranted.  The Veteran did not suffer chronic congestive heart failure in this time, his ejection fraction did not drop below 30 percent, and he did not experience symptoms of dyspnea, fatigue, angina, dizziness, or syncope at the low workload of 3 Metabolic Equivalent Tasks (METs).  In fact, the Veteran stated that he did not experience chest pain with exertion in October 2008.

The Board acknowledges the Veteran believes that his coronary artery disease is entitled to a higher evaluation for this period.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The severity of this condition is a medical, not lay, determination, and outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's complaints of chest pain are certainly relevant and probative medical evidence.  However, in order to rate the severity of coronary artery disease, medical testing is required to determine to what extent symptoms express in conditions of stress or exercise.  Absent a recent myocardial infarction or chronic congestive heart failure, both of which would warrant 100 percent evaluations, the Board can only rely on the metrics provided in the rating schedule.  The Veteran's ejection fraction was measured twice at 32 percent, which falls squarely within the parameters of the 60 percent rating.  There is no other probative evidence of record that would indicate symptoms more closely approximating the 100 percent evaluation.  While the Veteran may believe his coronary artery disease is worse during this time, the medical evidence of record does not support this assertion.

As such, the probative medical evidence of record fails to show that the Veteran's coronary artery disease warranted a rating in excess of 60 percent from March 22, 2005, to January 6, 2009.  With the probative evidence of record weighing against the claim, the benefit of the doubt rule need not be applied.  The claim of entitlement to an increased evaluation for this period of time must be denied.

III.  Earlier Effective Date

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

A.  Coronary Artery Disease

The Veteran contends that he is entitled to an effective date prior to January 6, 2009 for the grant of a 100 percent schedular rating for coronary artery disease.  After a thorough review of the evidence, the Board finds that the Veteran is not entitled to an effective date prior to January 6, 2009.

On January 6, 2009, the Veteran underwent a stress test at the VAMC.  The test revealed a resting ejection fraction of 25 percent, and a post-exercise ejection fraction of 26 percent.  The maximum workload of 7 METs was achieved with no symptoms of angina.  The Veteran's electrocardiogram showed no diagnostic ischemic changes.  Based upon this information, the RO awarded the Veteran a 100 percent schedular evaluation for his coronary artery disease.

The Veteran's claim of entitlement to service connection for coronary artery disease was granted retroactively in August 2011 when the RO initiated its own review of the claims file as mandated by federal court order in Nehmer v. Department of Veterans Affairs.  The grant was retroactive to July 9, 1985, the date of the Veteran's claim for Nehmer purposes.  As such, the earliest effective date of the 100 percent schedular evaluation must be the date on which entitlement to that rating arose.

As reviewed in previous sections, the Veteran's medical records are limited with respect to medical assessments of his coronary artery disease.  Prior to January 6, 2009, the Veteran reported symptoms of chest pain and pressure, and his lowest measured ejection fracture was 32 percent.  At no point did the Veteran's medical records reflect a second myocardial infarction or chronic congestive heart failure.  Furthermore, his imaging studies did not show evidence of cardiac hypertrophy or dilation.  Finally, without stress tests to measure the occurrence of symptoms of varying METs levels, and limited evidence that would allow approximation of those levels, the Board cannot pinpoint the onset of more severe symptoms earlier than January 6, 2009.  As such, January 6, 2009 was the date entitlement to a 100 percent rating arose.

While the Board recognizes that the Veteran believes his coronary artery disease to be severe enough to warrant a 100 percent schedular evaluation prior to January 6, 2009, the probative evidence of record does not support such contentions.  The Veteran is competent to report symptoms of his condition, but assessment of its severity requires medical testing and knowledge outside of the realm of a lay person.  In this case, the medical evidence of record demonstrates that the Veteran's ejection fracture fell below 30 percent on January 6, 2009, which is the effective date of the entitlement to a 100 percent schedular evaluation. 

The probative evidence of record weighs against an effective date prior to January 6, 2009.  As such, the benefit of the doubt rule does not apply.  The claim of entitlement to an earlier effective date for the grant of a 100 percent rating for coronary artery disease must be denied.

B.  TDIU

The Veteran contends that he is entitled to an effective date prior to May 16, 2008.  He estimates that entitlement arose in either April 1991, or, alternatively, soon after discharge from the military.  After a thorough review of the evidence of record, the Board finds that the Veteran is not entitled to an effective date prior to May 16, 2008 for his grant of TDIU.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section. 38 C.F.R. § 4.16 (b).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a TDIU claim, and held that the applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that might be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the one-year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In discussing the unemployability criteria, the Court has indicated that, in essence, the unemployability question, that is, the Veteran's ability or inability to engage in substantially gainful activity, has to be looked at in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a); see Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

The Veteran is presently service connected for coronary artery disease (30 percent from July 9, 1985; 60 percent from March 22, 2005, and 100 percent from January 6, 2009), post-traumatic stress disorder (PTSD) (70 percent from April 26, 1991), and a chronic lumbar strain (20 percent from May 3, 2006).  The Veteran's combined evaluation is 30 percent from July 9, 1985, 80 percent from April 26, 1991, 90 percent from March 22, 2005, 100 percent from January 6, 2009.  Additionally, the Veteran has been granted TDIU effective May 16, 2008.

The Veteran has alternatively alleged that he was unable to obtain and maintain substantially gainful employment due to his back condition in a claim in November 2006, and due to his PTSD in his August 2010 claim for TDIU.

In an August 1985 statement, the Veteran's employer stated that he was discharged due to poor performance, and no concessions were made as to his disability except providing work assistance.  No further clarification was provided at that time.  In May 1988, the same employer stated that the Veteran had a lower back injury from a fall, a dislocated neck and shoulder, a broken rib, and swollen hands all from an unlawful assault, as well as a cut left hand.  The employer stated that these injuries caused his termination.

In a June 1991 statement, the Veteran's parents stated that the Veteran suffered from nightmares.

A December 2004 VA examination focused on the Veteran's PTSD found that the Veteran was not demonstrating any impairment in thought process of communication, delusions, hallucinations or inappropriate behavior.  He appeared to be capable of maintaining activities of daily living, and did not demonstrate any memory loss, ritualistic behavior or panic attacks.  He was alert and oriented in all spheres and deemed competent for VA purposes.

A January 2004 VA examination focused on the Veteran's PTSD found him to be employable from a psychiatric perspective.  The examiner noted that the Veteran was working in his own business at the time.  There was moderate occupational dysfunction secondary to his psychiatric conditions, however, he did well working alone.  

A May 2006 private psychiatry note stated that the Veteran had a long history of incompatibility as far as jobs were concerned due to interpersonal relationship problems.  As such, he started a business for himself picking up waste tire materials.  It was noted that there were some difficulties with persons from whom he picked up tires.  

In November 2006, the Veteran stated that he had not worked since April 2006 due to back pain.

In August 2007, the Veteran was in a motor vehicle accident that aggravated his back condition.  At the time, the Veteran alleged that he could not work due to this aggravation.

In a December 2007 VA examination assessing his back, the Veteran reported that he was unable to take time from work.  He reported working half days in his shop changing and lifting tires, and the rest of the day supervising the other workers.  Since the accident, he stated that he was unable to work in the shop.  Instead, he spent half a day driving the truck to pick up and drop off tires, and the remainder of the day supervising his workers.  In this examination, the Veteran reported no change in his lumbar spine prior to the August 2007 accident.  He stated that the accident caused mid back pain with gradual onset cervical and lumbar pain.  Pain prior to the accident while lifting tires at the shop was a 3 out of 10, while after the accident was a 5 out of 10.  The Veteran did not report flare ups, and the pain was not incapacitating.  He managed it by resting in bed on Sundays.  There was minimal to no lower back pain upon waking in the morning.  The Veteran reported that the pain came and went through the day according to activity.

In a February 2008 VA examination, the examiner determined that the Veteran was able to obtain and maintain gainful employment from a psychological perspective.  The Veteran demonstrated no inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, and had good impulse control.  He was able to maintain minimal personal hygiene and there was no problem with activities of daily living.  The Veteran described a customer at work of Vietnamese descent who reminded him of his service in Vietnam, but stated that they have "friendly banters".  The examiner noted that the Veteran owned a tire shop, which he had owned for 10 to 20 years and where he worked full time.  Over the last year, he lost approximately four weeks of work due to medical problems.  The examiner noted decreased concentration and increased absenteeism as related to his occupational functioning.  Overall, however, the examiner stated that the Veteran was able to gain and maintain employment from a psychological standpoint.

In December 2008, the Veteran filed a claim for TDIU.  In the statement, the Veteran stated that he worked from November 30, 1992 to May 15, 2008 as a tire hauler in his tire business.  He stated that he worked an average of 28 hours per week.  He earned at most $7,500 per month, and earned $218,000 in the previous year.  The Veteran noted that was, at least in part, due to the sale of property.  He reported completing two years of college.  The Veteran stated that his lumbar, hip, and legs "keep giving out" and his PTSD is worse.

In an August 2010 claim for TDIU, the Veteran stated that he had not worked full time since 1984 due to his PTSD.  In an October 2010 statement, the Veteran reported part time employment after April 1991.

Prior to April 26, 1991, the Veteran was only rated at 30 percent, which precludes consideration of a schedular grant of TDIU.  In this case, the Board finds that a referral for extraschedular consideration prior to April 26, 1991 is not warranted.  The medical evidence of record regarding the Veteran's coronary artery disease does not tend to demonstrate that it prevented him from obtaining or maintaining substantially gainful employment.  Furthermore, one of the Veteran's employers stated in August 1985 and May 1988 that the Veteran's injuries, the majority of which were incurred in an unlawful assault, were the cause of his poor performance, which led to his discharge.  At the time, the Veteran was not service connected for any other condition.  While the Veteran states that he has not worked a full time job since 1984 due to his PTSD, the Board affords his lay statements regarding work history less probative weight as they have not been consistent since the date of his first claim.  As such, the Veteran is not entitled to referral for extraschedular TDIU prior to April 26, 1991.

Since April 26, 1991, the evidence of record similarly does not establish that the Veteran's service-connected disabilities have precluded him from obtaining and maintaining substantially gainful employment.  The Veteran started his tire business in November 1992.  In January 2005, a VA examiner determined that his PTSD did not preclude gainful employment, and noted that he did well working in his own business.  While a private psychologist in May 2006 noted continued problems with interpersonal interactions with people from whom he retrieved tires, there is no indication that these interactions precluded substantially gainful employment.  The Veteran's December 2007 VA examination also concluded that the Veteran's psychological condition did not preclude gainful employment, and even noted that the Veteran engaged in banter with a Vietnamese customer who reminded him of his service in Vietnam.

The Veteran's back, while aggravated by an August 2007 motor vehicle accident, also did not preclude him from obtaining and maintaining substantially gainful employment in this time.  An April 2004 record noted that the Veteran exercised and was active at work without reported complaint.  While the Veteran claimed in November 2006 that he had not worked since April 2006 due to disabling back pain, this appears to be directly contradicted by his own report in the May 2006 private psychiatrist statement that describes his ongoing work during this time.  Furthermore, in the December 2007 VA examination, the Veteran reports that he still works full days in the shop after the car accident, but his responsibilities have shifted from lifting to driving for half the day.  The second half of the day continued to involve supervisory work over the other employees.  He did not report flare ups, he stated that the back pain was not incapacitating, and that his treatment involved resting on Sundays.  The Veteran reported minimal to no back pain in the mornings.  The Veteran's stress test in January 2009 similarly noted no problems with exercising physically as the Veteran was able to reach maximum MET levels without complaints of chest pain, and no notation of back pain limiting his exercise.  

The Veteran's coronary artery disease similarly does not appear to have impacted his work.  There are no complaints of chest pain or other symptoms related to his coronary artery disease limiting his work.  In fact, in October 2008, the Veteran disclaimed chest pain upon exertion. 

The Veteran is only entitled to TDIU effective May 16, 2008.  The earliest date that may be established for a grant of TDIU is the date of entitlement to benefits, or the date of claim, whichever is later.  However, because the Veteran stated that he went out of business on May 15, 2008, which was within one year of his claim of entitlement to TDIU, the RO granted benefits back to the Veteran's first day of unemployment.  While the Veteran has submitted a number of lay statements regarding his inability to work, these statements contradict one another as to the cause of the Veteran's unemployment, the nature of his past work history, and the effect of each of his service-connected disabilities on employment.  The Veteran's own statements in medical records similarly contradict his statements.  The sum of his service-connected disabilities did not, based upon the evidence of record, preclude the Veteran from obtaining and maintaining substantially gainful employment until May 16, 2008.  While each disability separately and jointly caused occupational impairment, the probative evidence of record has not established that such an impairment was so severe as to rise to the level of TDIU prior to May 16, 2008.  As such, the Board affords significant probative weight to the medical evidence of record that assessed the Veteran's service-connected disabilities as they relate to his employment.  

As the probative evidence of record weighs against an award of an earlier effective date for TDIU, the benefit of the doubt rule need not be applies.  The evidence of record supports the date of entitlement to TDIU is May 16, 2008, the first date on which the Veteran could no longer obtain or maintain substantially gainful employment due to the combined effect of his service-connected disabilities.  As such, the Veteran's claim of entitlement to an earlier effective date must be denied.





ORDER

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease, status post myocardial infarction, effective July 9, 1985 is denied.

2.  Entitlement to a rating in excess of 60 percent for coronary artery disease, status post myocardial infarction, effective March 22, 2005 is denied.

3.  Entitlement to an effective date prior to January 6, 2009 for a 100 percent schedular rating for coronary artery disease, status post myocardial infarction is denied.

4.  Entitlement to an effective date prior to May 16, 2008 for TDIU is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


